Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation " the first layer of channels ". The “the first layer” has not been introduced previously. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4, 6, 8-15 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over TAGHIPOUR (US 9938165 B2) in view of SONG et al. (CN 212274139 U) and further in light of RYU et al. (US 20200017375 A1).
     	Regarding claim 1, TAGHIPOUR discloses an air treatment apparatus (fig. 4) (abstract) (col. 2, lines 25-35) (col. 8, lines 15-27), comprising:
a housing (20) including a main air input (56) and a main air output (57);
at least one 

a pathogen treatment chamber (PTC) situated within the housing and intersecting the air flow path, the PTC including:
a first channel assembly of parallel channels (between 55’s) that are situated side-by- side one another, each channel including first and second opposed ends, the first channel assembly including: 
a first 
a second 
an air input opening (56) situated at one outermost channel of the first channel assembly;
an air output opening (57) situated at an opposed outermost channel of the first channel assembly;
the first channel assembly of parallel channels (between 55’s) including wall members (55’s) with openings at respective alternating opposed ends of the first channel assembly to form a serpentine path (fig. 4, see arrows) through the first channel assembly from the air input opening (56) to the air output opening thereof.
(fig. 4, UV LED’s 58, UV window 59, inlet 56, outlet 57, serpentine parallel walls 55) 
(col. 8, lines 15-27)
(col. 2, lines 25-35).
But TAGHIPOUR fails to disclose at least one air mover situated within the housing to move air in an air flow path; and at least one filter situated in the air flow path and a second removable ultraviolet (UV) light source module situated spanning the second opposed ends
SONG, however, discloses a UV air sterilizer with an air mover (5) situated within a housing (1) to move air in an air flow path; and 
at least one filter (6, 7) situated in the air flow path (from 2 to 4)..
(fig. 1; UV lights 8, parallel channels 31, 32, 33; filters 6 and 7, inlet 2, outlet 4, fan 5); 
(attached machine translation, pg. 3) (abstract) 
Regarding claim 1, TAGHIPOUR differs from the claimed invention by not showing a “removable ultraviolet (UV) light source module”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a “removable ultraviolet (UV) light source module”, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of TAGHIPOUR, with at least one air mover situated within the housing to move air in an air flow path; and at least one filter situated in the air flow path, as taught by SONG, to use by combining prior art elements according to known configurations (addition of fans and air filters)  to yield predictable air filtering and moving results into and out of a sterilization chamber and to prevent contamination/dust build up within the chamber.
But TAGHIPOUR as modified by SONG fails to disclose a second ultraviolet (UV) light source module situated spanning the second opposed ends.
RYU, however, discloses a UV sterilizer (fig. 5) with a first and second ultraviolet (UV) light source module (26A’s top and bottom sides ) situated spanning the second opposed ends (of their respective sides) [0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of TAGHIPOUR as modified by SONG, with a second ultraviolet (UV) light source module situated spanning the second opposed ends, as taught by RYU, to use by combining prior art elements according to known configurations (UV lights spanning both sides of the unit)  to yield predictable increased sterilization results into and out of a sterilization chamber.

     	Regarding claim 2, TAGHIPOUR discloses that the pathogen treatment chamber (PTC) further includes a 
Regarding claim 2, TAGHIPOUR differs from the claimed invention by not showing a “second channel assembly situated side-by-side one another”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a second channel assembly situated side-by-side one another, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

     	Regarding claim 3, TAGHIPOUR discloses that the 
a third emitter (58’s) exhibiting the first wavelength adjacent each first opposed end of the 
a fourth 
an air input opening (56) situated at one outermost channel of the 
an air output opening (57) situated at an opposed outermost channel of the 
the 
Regarding claim 3, TAGHIPOUR differs from the claimed invention by not showing a “removable ultraviolet (UV) light source module”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a “removable ultraviolet (UV) light source module”, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
 Regarding claim 3, TAGHIPOUR differs from the claimed invention by not showing a “second channel assembly”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a second channel assembly, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

     	Regarding claim 4, TAGHIPOUR discloses that the air output opening (57) of the first channel assembly of parallel channels (between 55’s) is aligned with the air input opening (56) of the 
Regarding claim 4, TAGHIPOUR differs from the claimed invention by not showing a “second channel assembly”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a second channel assembly to be connected to a first channel assembly via respective air outputs and air inlets, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

     	Regarding claim 6, TAGHIPOUR discloses that the air output (57) of the first channel assembly of parallel channels (between 55’s) is coupled to the main air output (post 55/ of 57). 

Moreover, regarding claim 8, SONG discloses wherein the at least one filter (fig. 1; 6 – 61 or 62) includes a first filter situated in the air flow path downstream of the PTC (3, 31, 32, 33); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 9, SONG discloses a “first” funnel (fig. 1, funnel formed by sloping walls between fan 5 to opening of 31) situated between the first filter (fig. 1; 6 - 61 or 62) and the PTC (30, 31, 32, 33) 
(fig. 1, funnel formed between fan 5 to opening of 31, see diagonal light gray colored line/wall from 5 upwards to 31, and see air flow vector arrows, the bottom of 30 has to be closed off and only open between 5 and 31, otherwise air flow would not follow a serpentine flow through 30, 31, 32, 33)
(Note a “first” funnel has not been introduced in any preceding claim); and is obvious for the reasons discussed supra with reference to claims 1 and 8, see previous.

Moreover, regarding claim 10, SONG discloses wherein the at least one filter (fig. 1; 6 – 61, 62) further includes a second filter (fig. 1; 61 or  62) situated downstream of the PTC (3, 31, 32, 33); and is obvious for the reasons discussed supra with reference to claims 1 and 8, see previous.

Moreover, regarding claim 11, SONG discloses a “second” funnel (fig. 1, funnel formed by sloping walls between fan 5 to opening of 31) situated between the PTC (30, 31, 32, 33) and the first filter (fig. 1; 6 - 61 or 62)  
(fig. 1, funnel formed between fan 5 to opening of 31, see diagonal light gray colored line/wall from 5 upwards to 31, and see air flow vector arrows, the bottom of 30 has to be closed off and only open between 5 and 31, otherwise air flow would not follow a serpentine flow through 30, 31, 32, 33)
(Note a “first” funnel has not been introduced in any preceding claim); and is obvious for the reasons discussed supra with reference to claims 1 and 8, see previous.

     	Regarding claim 12, TAGHIPOUR discloses that the first and 
Regarding claim 12, TAGHIPOUR differs from the claimed invention by not showing a “second channel assembly”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a second channel assembly and first and second assemblies configured as a vertically stacked array of channel assemblies, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With respect to claim 12, TAGHIPOUR fairly suggest channel assemblies, as described above. Further, with respect to “vertically stacked array of channel assemblies”, it is noted that the courts have ruled that the mere rearrangement of parts (i.e., vertical and/or horizontal/side by side assembly stacking) which does not modify the operation of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements of TAGHIPOUR , with a duplicated/multiplied number of channel assemblies (i.e., a first with a second channel assemblies) and that the channel assemblies can be arranged into a vertically stacked array of channel assemblies, to use for further sterilizing the fluid (air) by increasing the path length and irradiation time of a fluid (air) flowing through the assemblies by multiplying/duplicating the number of assemblies UV irradiating the fluid (air) along sterilization path.

     	Regarding claim 13, TAGHIPOUR discloses a first pipe (fig. 11, 201 for example) that couples the air output opening (57) of the first channel assembly of parallel channels (between 55’s) to the air input opening (56) of the 
Regarding claim 13, TAGHIPOUR differs from the claimed invention by not showing a “second channel assembly”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a second channel assembly and first and second  assemblies configured as a vertically stacked array of channel assemblies, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
     	Regarding claim 14, TAGHIPOUR discloses that the first channel assembly of parallel channels (between 55’s) is 
     	Regarding claim 15, TAGHIPOUR discloses that the first channel assembly of parallel channels (between 55’s) is 
Regarding claims 13-14, TAGHIPOUR differs from the claimed invention by not showing a “second channel assembly”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a second channel assembly and first and second  assemblies configured as a vertically or horizontallystacked array of channel assemblies, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
With respect to claim 12, TAGHIPOUR fairly suggest channel assemblies, as described above. Further, with respect to “vertically or horizontallystacked stacked array of channel assemblies”, it is noted that the courts have ruled that the mere rearrangement of parts (i.e., vertical and/or horizontal/side by side assembly stacking) which does not modify the operation of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements of TAGHIPOUR , with a duplicated/multiplied number of channel assemblies (i.e., a first with a second channel assemblies) and that the channel assemblies can be arranged into a vertically or horizontally stacked array of channel assemblies, to use for further sterilizing the fluid (air) by increasing the path length and irradiation time of a fluid (air) flowing through the assemblies by multiplying/duplicating the number of assemblies UV irradiating the fluid (air) along sterilization path.

Moreover, regarding claim 17, SONG discloses wherein the at least one filter includes a first filter (SONG, fig. 1; 6 – 61 or 62) situated upstream of the PTC (30), the at least one filter includes a second filter (7- 71, 72, 73) situated downstream of the PTC (30), the air treatment apparatus further comprising:
a first funnel (fig. 1, funnel formed by sloping walls between fan 5 to opening of 31) situated between the first filter (fig. 1; 6 – 61 or 62) and an upstream side of the PTC (30) 
(fig. 1, funnel formed between fan 5 to opening of 31, see diagonal light gray colored line/wall from 5 upwards to 31, and see air flow vector arrows, the bottom of 30 has to be closed off and only open between 5 and 31, otherwise air flow would not follow a serpentine flow through 30, 31, 32, 33); 
a second funnel (fig. 1, funnel shape of 3 at end of 33 towards 7, 71, 72, 73) situated between the second filter (7- 71, 72, 73) and the downstream side of the PTC (30);  
a second pipe (pipe/wall section) coupling an output of the first funnel (fig. 1, funnel formed by sloping walls between fan 5 to opening of 31) to the air input opening (at 31) of the PTC (30), and 
a third pipe (pipe/wall section) coupling the air output opening (at 33) of the PTC (30) to an input of the second funnel (fig. 1, funnel shape of 3 at end of 33 towards 7, 71, 72, 73); and is obvious for the reasons discussed supra with reference to claim 13, see previous.

2.	Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over TAGHIPOUR (US 9938165 B2) in view of SONG et al. (CN 212274139 U) and RYU et al. (US 20200017375 A1), hereinafter “the combined references”, as applied to claim 4 above, and further in light of KHROMOCHKIN (RU 142597 U1). 
Regarding claim(s) 5, TAGHIPOUR discloses 
But the combined references fail to disclose a one-way valve is situated between the output opening of the first channel assembly and the air input opening of the second channel assembly to couple the first channel assembly to the second channel assembly in a serial manner. 
(RU 142597 U1), however, discloses a first UV sterilizer unit (fig. 1, 8), and a one-way valve (non-return valve 11) connecting an air output of the first channel assembly (of 8) to an air input of the second channel assembly (of 15) in a serial manner (pg. 2 of translation).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with in-series sterilization units with a one way/non-return valve between them, as taught by (RU 142597 U1), to use by combining prior art UV sterilizer units according to known one-way valve configurations to yield predictable fluid/air flow results (i.e. in one direction towards to outlet of the system)..
 

2.	Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over TAGHIPOUR (US 9938165 B2) in view of SONG et al. (CN 212274139 U), RYU et al. (US 20200017375 A1), and KHROMOCHKIN (RU 142597 U1), hereinafter “the combined references”, as applied to claim 5 above, and further in light of LIU (CN 212252951 U).
Regarding claim(s) 7, SONG discloses the at least one air mover (5) 
     	But the combined references fail to disclose that the air mover is an impeller that is situated between the output of the first layer of channels and the main air output.
LIU, however, discloses an air mover for a UV lamp (200) sterilization system wherein the air mover is an impeller (fig. 3, 130) between the output of the first channel (post 200) and the main air output (110) 
(pg. 12, of translation).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with an impeller at an output location, as taught by LIU, to use as a substitution and/or in addition to of one known fan air mover for another (i.e. n impeller at the output) to obtain predictable air moving results.


2.	Claim(s) 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over TAGHIPOUR (US 9938165 B2) in view of SONG et al. (CN 212274139 U) and RYU et al. (US 20200017375 A1), hereinafter “the combined references”, as applied to claim 15 above, and further in light of KHROMOCHKIN (RU 142597 U1).
Regarding claim(s) 16, the combined references disclose the elements of claim 15, see previous.
     	But the combined references fail to disclose a one-way valve connecting an air output of the first channel assembly to an air input of the second channel assembly.
KHROMOCHKIN, however, discloses a first UV sterilizer unit (fig. 1, 8), and a one-way valve (non-return valve 11) connecting an air output of the first channel assembly (of 8) to an air input of the second channel assembly (of 15) (pg. 2 of translation).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with in-series sterilization units with a one way/non-return valve between them, as taught by KHROMOCHKIN, to use by combining prior art UV sterilizer units according to known one-way valve configurations to yield predictable fluid/air flow results (i.e. in one direction towards to outlet of the system)..


2.	Claim(s) 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over TAGHIPOUR (US 9938165 B2) in view of SONG et al. (CN 212274139 U) and RYU et al. (US 20200017375 A1), hereinafter “the combined references”, as applied to claim 3 above, and further in light of LEE et al. (US 20150060693 A1). 
Regarding claim(s) 18, the combined references disclose the elements of claim 3, see previous.
     	But the combined references fail to disclose an interposer assembly including first and second interposer components that mate with one another, the first interposer component being situated at a bottom surface of the first channel assembly, the second interposer component being situated at a top surface the second channel assembly. 
LEE, however, discloses UV sterilizers connected in-series (figs. 8a-8b; 700, 800, 900) that have an interposer assembly including first and second interposer components [0068 note pipe connections/ fittings] that mate with one another, the first interposer component being situated at a bottom surface of the first channel assembly (700) , the second interposer component being situated at a top surface the second channel assembly (800) 
[0068 Note 700, 800, 900 are interconnected via interposers (pipe sections) that mate with opposing sections of respective 700, 800, 900, whether on a “top” or “bottom”].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with an interposer assembly for interconnecting sterilizer units, as taught by LEE, to use as a substitution of one known generic connection element for another (i.e. serial pipe connection interposers)  to obtain predictable serial unit interconnection results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881